      Case 1:18-cv-01341-RML Document 15-2 Filed 12/17/18 Page 1 of 2 PageID #: 81


                              Michael Faillace & Associates, P.C.
                                           60 East 42nd Street
                                               Suite 4510
                                          New York, NY 10165
                          Ph:(212) 317-1200                   Fax:(212) 317-1620


Gerardo Zamora Lorenzo                                                                  December 17, 2018




                                                                                   File #:     MikesMaster
Attention:                                                                         Inv #:          Sample

RE:         Gerardo Zamora Lorenzo v. Mike's Mastercraft Collision Center, Inc.,
            EDNY Index No. 18-cv-1341

DATE              DESCRIPTION                                         HOURS        AMOUNT       LAWYER

Feb-28-18         contacted client about case                             0.10         45.00          MF

Mar-02-18         drafted and corrected complaint; sent to staff          1.80        810.00          MF
                  for filing

Jun-27-18         draft letter motion to adjourn initial conference       0.20         80.00           JA


Jul-31-18         preapre for initial conference; compelte draft          2.10        840.00           JA
                  questionaire; draft and serve initial disclosures
                  and discovery requests
Aug-01-18         preapre for and attend initial conference; send         2.40        960.00           JA
                  list of proposed mediators to D attorney

Aug-13-18         review defendant initial disclosures, coordinate        0.50        200.00           JA
                  mediator selection

Aug-14-18         discussed status of case with staff                     0.10         45.00          MF

Aug-20-18         draft mediation statement                               0.50        200.00           JA

Aug-27-18         prepare for and pariticiapte in call with               0.60        240.00           JA
                  mediator and D attorney

Sep-05-18         edit mediation statement                                0.10         40.00           JA
Invoice #:   Sample               Page 2                            December 17, 2018
         Case 1:18-cv-01341-RML Document 15-2 Filed 12/17/18 Page 2 of 2 PageID #: 82



   Sep-07-18     finalize and submit mediation statement          0.40         160.00            JA

   Sep-17-18     prepare for mediation                            0.30         120.00            JA

                 discussed case with JA                           0.40         180.00           MF

   Sep-18-18     prepare for and attend settlement conference     4.00       1,600.00            JA

                 advised JA on the settlement conference          0.20          90.00           MF

                 discussed latest settlement negotiations with    0.10          45.00           MF
                 JA

   Oct-08-18     review settlement agreement draft, draft         0.50         200.00            JA
                 confession of judgment

   Oct-15-18     email D attorney re settlement, confession of    0.10          40.00            JA
                 judgment

   Oct-25-18     draft fairness letter                            0.50         200.00            JA

   Oct-30-18     revise fairness letter                           1.30         520.00            JA
                                                                       ___________
                 Totals                                          16.20    $6,615.00


   DISBURSEMENTS

                 Filing Fee                                                    400.00
   Apr-24-18     Process Server Mike's Mastercraft Collision                    64.00
                 Center, Inc
                 Process Server Mike Peric                                      50.00
                 Process Server Nedeljka Peric                                  50.00
   Aug-20-18     Mediation fee                                                 500.00
                                                                         ___________
                 Totals                                                     $1,064.00
                                                                                        ___________
                 Total Fee & Disbursements                                                 $7,679.00
                                                                                        ___________
                 Balance Now Due                                                           $7,679.00
